Citation Nr: 1104541	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for the residuals of a 
frostbite-like cold injury of the lower extremities.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a condition of the 
inner ear to include dizziness and vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served from June 1967 to May 1969.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a rating decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the record indicates that the appellant has 
received disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have a 
bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  In this instance, the appellant has merely 
claimed that he is in receipt of SSA disability benefits; he has 
not been specific as why SSA is providing SSA benefits nor has he 
indicated what disabilities entitle him to SSA payments.  
Moreover, there is no indication that any effort has been made to 
secure the SSA decision awarding such benefits or any associated 
medical records.  Hence, in keeping with the Board's duty to 
assist the appellant with his claim, the claim must be remanded 
so that the SSA decision and medical records may be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010).

Also, because the claim is being returned for additional 
development, copies of any available VA records subsequent to 
2005 should be obtained and incorporated in the claims file.  It 
is important to note that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of that claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, these treatment records should be associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also request all 
documents pertaining to any award of 
benefits to the appellant from the Social 
Security Administration (SSA), and 
specifically request a copy of the decision 
awarding any benefits and copies of the 
medical records, upon which the SSA based 
its decision.

2.  The AMC/RO should contact the appellant 
and request that he provide the name(s) of 
all VA and non-VA physicians and healthcare 
providers that have treated him since 
January 2005 for any of the disabilities 
now on appeal.  He should be provided 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs Forms (Form 21-4142) for those for 
whom he has not already provided to VA.  
After securing the necessary release(s), 
the AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  If requests for any private 
treatment records are not successful, the 
AMC/RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

3. The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


